Case 2:18-cv-09384-DSF-AS Document 33 Filed 12/28/18 Page 1 of 1 Page ID #:112



  1
  2
  3
                           UNITED STATES DISTRICT COURT
  4
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
  5
  6
  7    Nelson Soto, individually and on behalf Case No. 2:18-cv-09384-DSF-AS
       of all others similarly situated,
  8
                                               ORDER RE: STIPULATION TO
  9                         Plaintiff,         EXTEND TIME TO MOVE FOR
                                               CLASS CERTIFICATION BY 30
 10                                            DAYS
               v.
 11
       More Naturally, Inc. d/b/a/ More Hair
 12                                              HON. DALE S. FISCHER
       Naturally, a California corporation,
 13                                               Current Motion Deadline: 3/12/19
 14                              Defendant.       New Motion Deadline: 4/11/19
 15
 16
                                          ORDER
 17
            Based upon the stipulation of the parties and good cause shown,
 18
            IT IS HEREBY ORDERED THAT
 19
      Plaintiff Nelson Soto deadline to move for class certification is extended 30 days,
 20
      from March 12, 2019 to and including April 11, 2019.
 21
            IT IS SO ORDERED.
 22
      DATED: December 28, 2018
 23
                                              Honorable Dale S. Fischer
 24                                           UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28    __________________________________________________________________
       ORDER RE: STIPULATION TO EXTEND TIME TO MOVE FOR CLASS
                                CERTIFICATION
                                       1
